Citation Nr: 1425243	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  94-13 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed lung disorder, to include as due to exposure to mustard gas.



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The appellant was a member of the Army National Guard with a period of active duty for training from January 1961 to July 1961.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a June 1993 rating decision issued by the RO.

In a January 1997 decision, the Board denied the claim of service connection.  

In an April 1998 Order, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's decision to the extent that service connection was denied on a direct basis, but vacated and remanded that portion of the decision denying service connection on the basis of exposure to mustard gas.  

The Board again denied the claim in an April 1999 decision.  This decision was ultimately vacated by the Court in May 2001 due to the passage of the Veterans Claims and Assistance Act (VCAA).  

The Board then remanded the case back to the RO for additional development in September 2003 and January 2006.  

In an August 2006 decision, the Board again denied the claim.  The appellant again appealed to the Court, and in February 2008 the Court granted a Joint Motion for Remand vacating the decision and remanding the case for additional action.  

The Board remanded the case to the RO again in July 2008.  In July 2009, the Board again denied the claim of service connection.  He again appealed to the Court.  In April 2011, the Court vacated the Board's decision.  

In April 2012 the Board remanded the claim to the RO, and it has now been returned to the Board.  

The appellant testified at a hearing before a Decision Review Officer (DRO) at the RO in December 1993. Although he had initially requested a hearing with the Board, he later withdrew that request.  

A review of the record included a review of the electronic Virtual VA records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

In a July 2008 remand, the Board requested additional evidentiary development consisting of obtaining additional treatment records.  

It also directed that, if additional relevant evidence was obtained, the appellant should be afforded a VA examination to determine whether his current respiratory disorder was related to exposure to mustard gas, tear gas, or molasses residuum in service.  

The Board notes that the claimed exposure to mustard gas in service has not been independently verified.  

After additional records were obtained, the RO scheduled a VA examination.  The appellant informed VA that he would not attend any examinations because they were "against his religion." 

In its July 2009 decision, the Board determined that VA had fulfilled its duty to assist by offering him the examination, and that since he failed to appear his claim would be decided on the evidence of record pursuant to 38 C.F.R. § 3.655(b). 

In its April 2011 Memorandum Decision, the Court found that the Board erred by relying on 38 C.F.R. § 3.655(b) without providing sufficient reasons and bases for a factual finding that the excuse for failing to attend the VA examination did not amount to good cause.  It was argued that VA had the obligation to secure a medical opinion based on a review of the record without an in person examination.

In April 2012 the Board remanded the case to allow the RO to determine in the first instance whether the reason for failing to attend the examination constituted good cause.  

In a January 2014 Supplemental Statement of the Case (SSOC), the RO determined that a good cause had been provided for his failure to attend the VA examination, but that there was no nexus to service.

Since it was previously determined that a further medical opinion was necessary in order to meet the duty to assist, and since the RO determined that there had been good cause for refusing to attend any in-person examination, the Board finds that a medical opinion based on a review of the record is required in order to fulfill the duty to assist.  

Additionally, a review of the VA treatment records through December 2012 suggests that the appellant may have received additional private treatment for his respiratory difficulties.  Therefore, he should be requested to provide an additional authorization to enable VA to obtain these records.

The Board also notes that it had been previously requested that his Social Security Administration (SSA) disability records be obtained.  

Previously, the Board had determined that this was not necessary because the SSA records appeared to relate to a head injury sustained after the National Guard service.  

However, in light of the contention that these records may be relevant, the Board will direct that they be obtained if available.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should take appropriate steps to contact the appellant in order to request that he identify, and provide appropriate releases for, all private medical providers who have treated him for respiratory difficulties since July 2009.  If any treatment source is identified and appropriate release is provided, copies of any outstanding records should be requested.  

If it is determined that they are unavailable, then the steps taken to obtain the records should be documented in the claims file and the appellant should be notified of VA's inability to obtain the records.

2. The AOJ also should then take all indicated action to obtain copies of any SSA disability records.  If the records do not exist or otherwise cannot be obtained, the RO should document the attempts that were made to obtain the records and he should be appropriately notified.

3. The AOJ then should take all indicated action to obtain a medical opinion from an appropriate VA physician as to the nature and likely etiology of the claimed lung disorder.  

After reviewing the entire record, the medical reviewer should opine as to whether it was at least as likely as not (at least 50 percent likely) that any diagnosed lung disability had its clinical onset during service or otherwise was due to the reported exposure to mustard gas during the period of active duty for training.  

The VA medical reviewer should also opine as to whether it is at least as likely as not that the identified lung disability was due to any exposure to another substance, to include that identified by military authorities as to likely have been tear gas or molasses residuum, during a training exercise conducted in his period of active duty for training.

The medical reviewer should provide a complete rationale for each conclusion in the report of examination.  If the reviewer is unable to provide the requested opinion without resorting to undue speculation, this should be explained.

4. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



